DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
separable distal element, 
light-blocking sides, 
forward-facing window, 
recesses configured to keep the sides out of a view of the heat sensor, 
cooperative projections and detents configured such that the separable distal element can be snapped on and off the distal end of the mobile communications housing 
display screen on a dorsal side of the mobile communications housing
found in claims 34-39, 41 and 52-57 and 59 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 5 recites “the suspected infection” which lacks proper antecedent basis in the claim.  Appropriate correction is required.
Line 5 also recites “the target site” which lacks proper antecedent basis in the claim.  Appropriate correction is required.
Claims 50-51 and 56-59 objected to because of the following informalities:  each of these claims recites “the mobile communications housing or mobile communications device of …” The word “of” at the end of this portion appears to be grammatically unnecessary in these claims (this appears to be a typographical error when these limitations were copied mobile communications device of configured to be held in a single hand of a user.” The word “of” is clearly seen here to be incorrect Appropriate correction is required.
Claims 29-30 are objected to because of the following informalities:  claims 29-30 include language which suggests that they were meant to depend from claim 26 (see “… when determining the probability whether the infection is a viral infection …” in claim 29 and “… when the suspected infection is a non-viral infection …” in claim 30). In fact, these claims did originally depend indirectly from claim 26.  Appropriate correction is required. 
Claim 48 is objected to for the same reason as claims 29-30 above; claim 48 is written such that it should depend (directly or indirectly) from claim 45. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	The term “suspected” in claims 1, 14, 26, 28, 30 and 44-48 renders the claims indefinite. The word “suspected” refers to a non-specific, unmeasurable state of mind of an unknown person, and it is unclear how to measure the scope of the claims. In other words, it is unclear (1) who must “suspect” an infection at a particular site for it to be considered a “suspected infection,” and (2) how to measure such a suspicion, or (3) what degree of suspicion is required for a given site to be considered to have a “suspected infection.” 
Claim 1 recites the limitation "the mobile fluorescence and temperature detector" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 22, 24 and 25 recite the limitation "the camera port.”  There is insufficient antecedent basis for this limitation in these claims.
Claims 37-39 recite the limitation "the separable distal element."  There is insufficient antecedent basis for this limitation in these claims.
Claim 49 recites “a housing of a hand-held scanning system.” It is unclear whether this refers back to e.g. the mobile communications housing and/or mobile communications device (since this is a hand-held scanning system with a housing), or refers to an entirely separate device.
The remaining claims not specifically identified above are nonetheless rejected by virtue of depending from a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically, claim 27 recites “wherein the camera comprises an imaging system aimed and configured to provide an image of the target site.” This appears to be a mere restatement of the definition of “camera” (i.e. a camera is necessarily, by definition, an imaging system aimed and configured to provide an image of [whatever site at which the camera is aimed]). As such, it is not understood how claim 27 further limits the scope of claims 1 or 14.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 29, 31-36, 38-43 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claims 29, 31-36, 38-43 are all multiple dependent claims that depend (directly or indirectly) from both claims 1 and 14, and thus must necessarily further limit both claims 1 and 14 in order to be compliant with 35 U.S.C. only to the “mobile communications housing” which is only found in claim 1, and not in claim 14. As such, none of these claims properly further limits claim 14.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 13-20, 25, 27-28, 31-33, 40, 44, 46, 49-51 and 58 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2016/0045114 A1 to Dacosta et al. (hereinafter “Dacosta”).

Regarding Claims 1, 13, 14, 25, 27, 31-32, 44, 49-50, Dacosta teaches a mobile communications housing sized and configured for attachment to a mobile communications device (see e.g. “an enclosure configured to receive a mobile communication device” in Paras. 16 and 17, “enclosure” in Para. 73, 76, 83 and 84; also see Paras. 83-84 and 87 generally which illustrate that the device can either be a mobile communications device with or without an additional housing/enclosure), wherein: the mobile communications housing comprises a detection system comprising a) an excitation light source configured to emit excitation light selected to elicit fluorescent light from the suspected infection at the target site (see e.g. Paras. 73-74, including “may include light sources 5 that produce excitation light to illuminate the object 10 in order to elicit an optical signal (e.g., fluorescence)” in Para. 74), b) at least one of a housing camera system configured to selectively accept substantially only fluorescent light emanating from the target site or a camera port sized and configured to selectively transmit substantially only fluorescent light emanating from the target site to an interior camera disposed within the mobile communications device (see e.g. Paras. 73-74 and 83-85 including the discussion of the camera system and filters to accept only fluorescent light, and “camera … imaging sensor … at least one spectral filtering mechanism configured to filter the optical signals emanating from the illuminated portion of the wound and the area around the wound to enable optical signals having a wavelength corresponding to bacterial autofluorescence and tissue autofluorescence to pass through the at least one spectral filtering mechanism” in Para. 16), and c) a heat sensor configured to detect and identify thermal data indicating heat above ambient body temperature emanating from (see e.g. “thermal sensor” in Paras. 16-18), and wherein the mobile fluorescence and temperature detector is operably connectable to computer-implemented programming configured to a) accept fluorescent light data associated with the fluorescent light and thermal data associated with heat levels emanating from the target site, and b) interpret the data to determine a probability whether the target site contains an infection. (see e.g. “a processor configured to receive the detected signals and the detected thermal information and to output data regarding the illuminated portion of the wound and the area around the wound, the output data including at least two of wound size of the illuminated portion of the wound, bacterial load of the illuminated portion of the wound” in claim 1 and “infection” in claims 10-12 and “correlating the fluorescence data and the thermal data to provide an indication of wound infection” in Para. 17).

	Regarding Claims 2-3 and 15-16, see e.g. “the complete device, including all its embedded accessories and attachments, may be powered using standard AC/DC power and/or by rechargeable battery pack” in Para. 73 and “The device may include a power supply 19 such as an AC/DC power supply, a compact battery bank, or a rechargeable battery pack” in Para. 76. Also see e.g. “processor” in the abstract and claim 1. 

	Regarding Claims 4 and 17, see e.g. “a wound analysis component comprising image analysis and/or manipulation software, configured to receive and manipulate data received from the optical sensor and the thermal sensor and to output diagnostic data that 

	Regarding Claims 5-7 and 18-20, see e.g. Para. 74 of Dacosta (“… The device may include light sources 5 that produce excitation light to illuminate the object 10 in order to elicit an optical signal (e.g., fluorescence) to be imaged with, for example, blue light (e.g., 400-450 nm), or any other combination of single or multiple wavelengths (e.g., wavelengths in the ultraviolet/visible/near infrared/infrared ranges). The light source 5 may comprise a LED array, laser diode and/or filtered lights arranged in a variety of geometries …”).

	Regarding Claims 28 and 46, see “spatial[ly]” in Paras. 91, 95, 109, 200 and 206 and claim 13.

	Regarding Claims 33 and 51, see e.g. Paras. 170-173 and 176-177 discussing treatment of the oral cavity.

	Regarding Claims 40 and 58, Dacosta’s device is fully capable of meeting this limitation.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 8-12 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dacosta.
	Regarding Claims 8-9 and 21, Dacosta teaches that filter(s) may be used to remove any undesirable wavelengths of light from the excitation light source (see e.g. “The excitation/illumination light sources may be LED arrays emitting light at about 405 nm (e.g., +/−5 nm), and may be coupled with additional band-pass filters centered at about 405 nm to remove/minimize the side spectral bands of light from the LED array output so as not to cause light leakage into the imaging detector with its own optical filters” in Para. 73 and “The device may include a method or apparatus 7 (e.g., an optical band-pass filter) to remove any undesirable wavelengths of light from the light sources 5 used to illuminate the object 10 being imaged” in Para. 74). Although Dacosta fails to specifically teach a short pass filter set at about 485nm, it would nevertheless have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to engage in routine experimentation to discover the optimal filter type(s) and wavelength(s) to pass and/or block based on the desired application, since experimenting by changing filter types and adjusting to filter different wavelengths would be extremely easy to do for one skilled in the art. See MPEP § 2144.05(II)(A)( “[W]here the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). One of ordinary skill in the art would not only understand how to easily experiment with different filter combinations and filter any desired wavelengths, but would also understand that different applications might require different wavelengths to be applied to the tissue.

Regarding Claims 10-12 and 22-24, Dacosta teaches that a variety of filter(s) may be used to filter which wavelength(s) enter the camera (see e.g. “The device has an optical filter holder 3 which may accommodate one or more optical filters 4. Each optical filter 4 may have different discrete spectral bandwidths and may be band-pass filters. These optical filters 4 may be selected and moved in from of the digital camera lens to selectively detect specific optical signals based on the wavelength of light. The device may include light sources 5 that produce excitation light to illuminate the object 10 in order to elicit an optical signal (e.g., fluorescence) to be imaged with, for example, blue light (e.g., 400-450 nm), or any other combination of single or multiple wavelengths (e.g., wavelengths in the ultraviolet/visible/near infrared/infrared ranges)” in Para. 74; also see the discussion of filtering in Paras. 83-85). Although Dacosta fails to specifically teach the specific combination of a long pass and notch filter, or the exact wavelengths claimed by Applicant here, it would nevertheless have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to engage in routine experimentation to discover the optimal filter type(s) and wavelength(s) to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). One of ordinary skill in the art would not only understand how to easily experiment with different filter combinations and filter any desired wavelengths, but would also understand that different applications might require different wavelengths to be passed into the camera for analysis.

Claims 26 and 29-30, 45 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Dacosta as applied to claims 1 or 14 above, and further in view of US 2016/0150976 A1 to Fang (hereinafter “Fang”).
	Regarding Claims 26, 30, 45 and 48, as discussed above, Dacosta teaches that the device can detect various aspects of an infection, including e.g. bacterial load and bacterial strain among others (see e.g. Para. 17,). However, Dacosta fails to explicitly teach that the device distinguishes between viral and bacterial infections. Another reference, Fang, teaches a similar device which can attach to a mobile device and includes both a thermal sensor and imaging (see Para. 50) which can differentiate between viral and bacterial infections (see Para. 41). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Dacosta to differentiate between viral and 

	Regarding Claims 29 and 47, as discussed above, Dacosta teaches analyzing the spatial organization of the infection, including e.g. the spatial organization of bacteria detected in the target region. As such, in the combination with Fang, it logically follows that the spatial organization will have an impact on the determination of whether the infection is viral or bacterial (e.g. if a spatial distribution of bacteria is found, this would presumably lead to a conclusion of a bacterial infection). 

Claims 34-39 and 52-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dacosta as applied to claims 1 or 14 or 49 above, and further in view of US 2015/0172522 A1 to O’Neill et al. (hereinafter “O’Neill”).
	Regarding Claims 34-39 and 52-57, Dacosta teaches the invention of claims 1 and 14 as discussed above but fails to further teach a separable distal element with light-blocking sides and with or without a window and recesses and which can snap on and off the housing/device via projections and detents. Another reference, O’Neill, teaches a mobile device with an attachable separable distal element with light-blocking sides and with or without a window and recesses and which can snap on and off the housing/device via projections and detents (see e.g. FIG. 1B, Paras. 35 and 42-46). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Dacosta to incorporate O’Neill’s attachable separable distal element with light-. 

Claims 41 and 59 is rejected under 35 U.S.C. 103 as being unpatentable over Dacosta as applied to claims 1 or 14 or 44 above, and/or Dacosta in view of O’Neill as applied to claim 52 above, and further in view of US 2016/0266672 A1 to Inagaki et al. (hereinafter “Inagaki”).
	Regarding Claims 41 and 59, Dacosta teaches the mobile communication housing and/or device of claims 1 and 14 and 44 as discussed above, and Dacosta in view of O’Neill teaches claim 52 as discussed above, but fails to teach a display built into the dorsal side of the housing (i.e. a display other than the main display of the smartphone). Another reference, Inagaki, teaches an attachable case to a phone which can include a built-in integral display in the dorsal side (see FIGs. 46-47 and Paras. 216-221). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Dacosta (and/or Dacosta in view of O’Neill) to include an integral display in the dorsal side of the housing, as taught by Inagaki, because doing so would predictably allow various types of information/data to be displayed in another location which could be beneficial in a large variety of contexts/applications.

s 42-43 and 60-61 are rejected under 35 U.S.C. 103 as being unpatentable over Dacosta as applied to claims 1 or 14 or 44 above, and/or Dacosta in view of O’Neill as applied to claim 52 above, and further in view of US 2008/0288204 A1 to Hayter et al. (hereinafter “Hayter”).
	Regarding Claims 42-43 and 60-61, Dacosta teaches the device/method of claims claims 1 or 14 or 44 as discussed above, and Dacosta in view of O’Neill teaches claim 52 as discussed above, including a thermal sensor, but fails to teach accounting for heat level distortions due to ambient conditions. Another reference, Hayter, teaches measuring skin temperature and accounting for for heat level distortions due to ambient conditions (see Paras. 60-61). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Dacosta (and/or Dacosta in view of O’Neill) to account for heat level distortions due to ambient conditions, as taught by Hayter, because doing so would advantageously increase the accuracy of the temperature detection of the target site of the patient/subject.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Trujillo ‘322: see Para. 205 (use of notch filter and high pass filter for excitation light);
Raz ‘926: see FIG. 3;
Lee ‘079: see abstract;
Dacosta ‘281: generally pertinent (similar to the Dacosta reference used in the prior art rejections above).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792